t c memo united_states tax_court thomas and deborah mcintyre petitioners v commissioner of internal revenue respondent docket nos filed date terri a merriam and adam j blake for petitioners nhi t luu for respondent memorandum opinion kroupa judge these consolidated cases are before the court on respondent’s motion to dismiss for lack of jurisdiction and to strike partnership items and a theft_loss claim from taxable_year both cases are partner-level proceedings involving this court’s jurisdiction under the partnership provisions of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 petitioners were partners in various hoyt-related1 tefra partnerships in and and received distributive shares of the partnerships’ losses for those years petitioners’ partnership losses for also generated a net_operating_loss nol that petitioners carried back to respondent issued petitioners affected items deficiency notices affected items notices for and disallowing the losses after the related partnership-level proceedings had concluded the affected items are sec_6662 a accuracy-related penaltie sec_1the partnerships were organized promoted sold and managed by jay hoyt hoyt organized over similar investor partnerships for owning and breeding cattle this court determined in that hoyt cattle operations constituted a tax_shelter durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir respondent subsequently removed all hoyt income and deductions from the investor partnership returns and then he made computational adjustments to the individual partners’ returns following the respective partnership proceedings 2petitioners’ partnership losses for also generated a net_operating_loss that petitioners carried back to taxable years and that are not at issue 3docket no relates to the affected items notices for and that respondent issued on date docket no relates to the affected items notices for and that respondent issued on date 4all section references are to the internal_revenue_code in effect for the years at issue based on petitioners' underpayments of income_tax for those years we are asked to decide whether we have jurisdiction to redetermine the accuracy of respondent’s computational adjustments and petitioners’ entitlement to a theft_loss offset we dealt with this same issue in hay v commissioner tcmemo_2009_265 we hold that this court lacks jurisdiction to redetermine respondent’s computational adjustments and the theft_loss offset because this is an affected items deficiency proceeding accordingly we will grant respondent’s motion to dismiss for lack of jurisdiction and to strike the partnership items and theft_loss claim background the following information is stated for purposes of resolving the pending motion petitioners resided in colorado at the time they filed the petition computational adjustments for and petitioners were partners in shorthorn genetic engineering durham genetic engineering durham genetic engineering and durham genetic engineering collectively the partnerships in and decision documents for taxable years and were entered in the partnership proceedings beginning in date respondent made computational adjustments to petitioners’ tax_liabilities for and based on the decisions entered in the partnership proceedings respondent disallowed portions of petitioners’ distributive shares of losses from the partnerships for and resulting in underpayments for those years respondent also disallowed the nol_carryback from to resulting in an underpayment for respondent did not remove certain sec_1231 gain for that petitioners claim was related to the hoyt investment and should have been removed respondent determined petitioners were liable for sec_6662 accuracy-related_penalties for the underpayments for and respondent issued petitioners the affected items notices for those years which are at issue in this proceeding theft_loss carryback petitioners filed amended returns for and petitioners claimed a dollar_figure personal theft_loss from the hoyt investment on the amended_return for petitioners sought to have the alleged overpayment of income_tax for carried back to reduce the deficiency on the amended_return for and then carried forward to reduce the deficiency for respondent informed petitioners six years ago that respondent would refrain from processing petitioners’ amended returns until the partnership proceedings were completed as previously noted the partnership proceedings concluded in despite the three years since the partnership proceedings’ conclusion respondent has not processed the amended returns for and nor has respondent issued petitioners a deficiency_notice for petitioners filed a claim of erroneous computation with respondent to obtain a refund and also raise the theft_loss issue in this proceeding to compel respondent to process their returns rather than processing their returns respondent filed the pending motion to dismiss for lack of jurisdiction and to strike the partnership items and the theft_loss claim from discussion we begin our analysis with a discussion of our jurisdiction over a tefra partner-level proceeding this court is a court of limited jurisdiction and we may exercise jurisdiction only to the extent provided by statute sec_7442 114_tc_519 our jurisdiction to redetermine a deficiency in tax depends on a valid deficiency_notice and a timely filed petition gaf corp subs v commissioner supra pincite a taxpayer may generally file a 5congress enacted the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra to provide consistent treatment among partners in the same partnership and to ease the administrative burden that resulted from duplicative audits and litigation see 131_tc_84 petition for redetermination of a deficiency with this court after receiving a deficiency_notice sec_6213 our jurisdiction to redetermine the deficiency for a given year is limited however by the deficiency_notice issued by the commissioner sec_6214 furthermore normal deficiency procedures apply only to affected items requiring partner-level factual determinations and do not apply to computational adjustments see sec a a i computational adjustments for and we must first decide whether we have jurisdiction to redetermine respondent’s computational adjustments following the partnership proceedings petitioners ask us to redetermine the computational adjustments by reconsidering partnership items that were finally determined in the related partnership-level proceedings specifically petitioners ask us to remove hoyt- related sec_1231 gain from the computation for petitioners also ask us to determine that they were not partners in a hoyt partnership in and that respondent therefore improperly disallowed the losses for that year and the nol_carryback to respondent contends that we lack jurisdiction 6the taxpayer_relief_act_of_1997 amended sec a a to exclude penalties and additions to tax that relate to adjustments to partnership items from deficiency proceedings effective for partnership years ending after date taxpayer_relief_act_of_1997 sec_1238 publaw_105_34 111_stat_788 to redetermine computational adjustments based on partnership items in an affected items proceeding we agree with respondent we have consistently held that we lack jurisdiction under the tefra rules to redetermine an underpayment attributable to partnership items in an affected items deficiency proceeding 102_tc_683 93_tc_730 87_tc_783 the sec_1231 gain petitioners ask us to reconsider is a partnership_item that should have been addressed in the partnership proceedings see sec_301_6231_a_3_-1 proced admin regs final decisions for and have already been entered at the partnership level we hold therefore that we lack jurisdiction to redetermine respondent’s computational adjustments for in this proceeding petitioners make a second argument regarding the computational adjustments for petitioners argue that respondent improperly disallowed the losses claimed on the return for and carried back to as hoyt related because petitioners were not involved in any hoyt partnerships in we lack jurisdiction to determine in this proceeding whether petitioners were partners in a hoyt partnership in partner status is a partnership_item where it is necessary to know who the partners are when determining each partner’s distributive_share 118_tc_541 respondent’s computational adjustments after the partnership proceedings were based on petitioners’ distributive_share of partnership losses petitioners should have raised the argument that they were not partners in at the partnership proceeding they cannot raise it now we lack jurisdiction to determine whether the losses were improperly disallowed because petitioners’ status as partners is a partnership_item and we lack jurisdiction to redetermine deficiencies attributable to partnership items in an affected items deficiency proceeding see crowell v commissioner supra saso v commissioner supra maxwell v commissioner supra petitioners make a third argument regarding our ability to redetermine the accuracy-related_penalties for each of the years at issue petitioners maintain we have jurisdiction over the accuracy-related_penalties because they are affected items rather than partnership items and this is an affected items deficiency proceeding we agree with petitioners that the accuracy-related_penalties are affected items because they are based on tax petitioners owe as a result of adjustments to partnership items on the partnership returns see olson v commissioner tcmemo_1996_384 sec_301_6231_a_5_-1t d temporary proced admin regs fed reg date we lack jurisdiction however in an affected items deficiency proceeding as here to redetermine liability for affected items that do not require partner-level factual determinations see sec a 108_tc_1 crowell v commissioner supra n c f energy partners v commissio89_tc_741 we have repeatedly held that we lack jurisdiction in an affected items deficiency proceeding to redetermine the commissioner’s computational adjustments brookes v commissioner supra pincite 100_tc_367 saso v commissioner supra pincite kohn v commissioner tcmemo_1999_150 olson v commissioner supra accordingly we find that we lack jurisdiction to redetermine respondent’s computational adjustments for and in this partner-level proceeding ii theft_loss carryback to and the next issue we must decide is whether we have jurisdiction to offset petitioners’ and deficiencies with the theft_loss petitioners claimed on the amended_return for respondent argues that this court lacks jurisdiction to determine whether petitioners are entitled to the theft_loss carryback because we lack jurisdiction to redetermine the deficiencies for and we agree generally this court has jurisdiction to consider the later years not before the court that may be necessary to correctly redetermine the deficiency for the years currently before the court sec_6214 vincentini v commissioner tcmemo_2008_271 we have already decided however that we lack jurisdiction to redetermine the deficiencies for and because the deficiencies are attributable to partnership items and we lack jurisdiction to redetermine deficiencies attributable to partnership items in an affected items proceeding moreover petitioners cannot confer jurisdiction where none exists see 119_tc_242 accordingly we conclude that we lack jurisdiction to determine whether petitioners are entitled to a theft_loss carryback to tax years and to reflect the foregoing and the concessions of the parties an appropriate order will be issued 7we note that our holding does not bar petitioners from seeking future relief on these issues petitioners may challenge respondent’s computational adjustments for and by paying them and filing a claim for a refund see sec c
